Citation Nr: 1012965	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1972 to 
March 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The Veteran's multiple sclerosis originated during active 
duty.


CONCLUSION OF LAW

Multiple sclerosis was incurred in active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests multiple sclerosis to a degree of 10 
percent within 7 years from the date of termination of such 
service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records indicate that in January 1974 the 
Veteran reported that he could not eat, had been dizzy, 
weak, and tired for one day, and complained of fever, 
general malaise, fatigue, nausea, arthralgias, and myalgias.  
The examination revealed that his head, eyes, and ears were 
within normal limits, but he was noted to have had a 
temperature or 102.6.  He was diagnosed as having a viral 
syndrome.

Service treatment records also indicate that in August 1975 
the Veteran was treated for a possible foreign body in the 
right eye.  It was noted that there was no actual foreign 
body seen in his eye, and that the eye was probably 
irritated from a foreign body that had been removed the day 
before.  In October 1975, the Veteran was treated for 
complaints of having an eye problem for one week.  He said 
that he had redness and irritation of the eye only in the 
morning and that the symptoms lasted for a couple of hours.  
It was noted that the Veteran was advised to see an 
ophthalmologist.

Shortly after the Veteran's March 1977 separation from 
service, in June 1977, he filed a claim of service 
connection for disability of his eyes.  On an August 1977 VA 
examination in connection with that claim, he reported 
having small spots on both eyes from the time he had been in 
service and that his eyes watered for no reason.  On 
examination, the Veteran had clear conjunctiva and corneas, 
20/20 vision in both eyes, and equal pupils that were 
reactive to light.  There was no straining of the cornea, 
and the media was clear.  The Veteran was diagnosed as 
having no pathology seen and no refractive error.

In an April 1981occupaitonal health questionnaire, the 
Veteran reported that he had previously experienced 
temporary loss of vision in one or both eyes and serious eye 
injury in the past, but he denied ever having double vision.  
He also reported that in the past year he had had itching, 
burning, and redness of the eyes or swelling of the eyelids, 
and unusual difficulty seeing in reduced light.  

In September and October 1983, the Veteran was treated for 
numerous infiltrates on both corneas and was diagnosed as 
having recurrent acute keratitis, of the right eye greater 
than of the left.  In May and June 1984, the Veteran was 
treated for acute keratitis.  

In August 1995, the Veteran reported developing numbness of 
the legs and was diagnosed as having transverse myelitis of 
unknown cause.  Subsequent treatment records, and an August 
2002 letter from the Veteran's treating private physician, 
indicate that, due to other neurologic symptoms, the Veteran 
was subsequently diagnosed as having multiple sclerosis.  
The August 2002 letter also indicates that the Veteran had 
had optic neuritis bilaterally on five or six different 
occasions.  

The Veteran was afforded a VA examination in February 2008.  
At the time of the examination, the Veteran reported that 
while in the service he was in a firefighting school, and 
that after fighting a training fire he had been very 
fatigued and was subsequently hospitalized for about three 
days.  The Veteran also reported that after his 
hospitalization he kept going back to be seen because he was 
so tired, that the medical providers thought that he was 
malingering, and that the symptoms of being tired just 
disappeared for approximately six months.  He furthermore 
reported that, during his welding training, his right eye 
became red for three days with no blurring or double vision, 
and that during his service in Hawaii he was always hot and 
tired and had several episodes of his right eye becoming 
red.  The Veteran reported that after discharge from the 
Coast Guard, he continued to have episodes of being tired 
and hot at his job, that his eyes continued to bother him, 
that he saw a doctor who told him that his eye problem was 
an infection, and that several other doctors did not know 
what was wrong with his eyes.  The Veteran also reported 
that he began having problems with falls in the early 1980s 
from losing his balance, but that he did not have any 
dizziness associated with the falls.

After examining the Veteran and reviewing the claims file 
and relevant medical literature, the VA examiner opined that 
it was at least as likely as not that the Veteran 
experienced early signs and symptoms of multiple sclerosis 
when he was in the service.  The examiner stated that the 
Veteran's symptoms were transitory and fit into many of the 
patterns described for early multiple sclerosis, including 
severe heat-induced fatigue and intermittent inflammation of 
the eyes.  The examiner also stated that, although it was 
not until later that his balance problems emerged, it 
frequently takes many years before a diagnosis of multiple 
sclerosis can be made.

After reviewing the record, the Board finds the evidence 
with respect to the Veteran's service connection claim to be 
at least in relative equipoise.

The Board notes that the Veteran was not diagnosed as having 
multiple sclerosis until many years after service.  However, 
the Veteran was treated in service for dizziness, weakness, 
fatigue, nausea, and recurrent, acute eye problems involving 
redness and irritation.  Also, on his February 2008 VA 
examination, the Veteran reported having persistent problems 
with his eyes in service, which is verified by the fact that 
the Veteran filed a claim for service connection for his 
eyes shortly after his separation from service in March 
1977, and the fact that on the August 1977 VA examination he 
reported small spots on both eyes from the time of service 
and complained that his eyes watered for no reason.  Also, 
the Veteran reported in the April 1981 occupational health 
questionnaire that he had had temporary loss of vision in 
one or both eyes as well as itching, burning, and redness of 
the eyes, and unusual difficulty seeing in reduced light.  
Furthermore, the Veteran was treated for infiltrates on both 
corneas and keratitis in September and October 1983 and May 
and June 1984.

Moreover, the February 2008 VA examiner's opinion, which was 
that it was at least as likely as not that the Veteran was 
experiencing early signs and symptoms of multiple sclerosis 
when he was in the service, is the only competent medical 
opinion of record addressing the etiology of the Veteran's 
multiple sclerosis.  The examiner made this opinion after 
reviewing the Veteran's records and reviewing the relevant 
medical literature.  The examiner also explained that the 
Veteran's symptoms were transitory and fit into many of the 
patterns described for early multiple sclerosis, such as 
heat-induced fatigue and intermittent inflammation of the 
eyes, and that it frequently takes many years after multiple 
sclerosis manifests before a diagnosis of the disease is 
made.  

In light of the evidence of record and with the resolution 
of reasonable doubt in the Veteran's favor, the Board finds 
that the Veteran's multiple sclerosis had its onset during 
his active service.  Accordingly, service connection for the 
disability is warranted.


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


